DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
Response to Amendment
 This Office Action is in response to Applicant’s amendment filed 3/24/2022 wherein claims 1-21 are canceled, claim 22, 29, and 37 are amended, claims 29-40 are previously withdrawn, and claims 41-59 are newly added. Therefore, claims 22-59 are currently pending in the application wherein claims 29-40 are withdrawn.
The Applicant’s amendments to the specification has overcome each and every specification objection previously set forth in the Final Rejection dated 3/24/2022. Therefore, each and every specification objection previously set forth in the Final Rejection dated 3/24/2022 is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 13-14, filed 3/24/2022, with respect to the rejection(s) of claim(s) 22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gordon (US 2018/0264236) and Suhr (US 5,849,016).
Applicant’s arguments, see pages 13-14, filed 3/24/2022, with respect to the rejection(s) of claim(s) 23-28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gordon (US 2018/0264236), Suhr (US 5,849,016), and other pieces of prior art as described below.
Claim Objections
Claim 22 and 56 are objected to because of the following informalities:  
Claim 22, line 20 recites “movable port”. The Examiner suggests amending this to recite “moveable  port” as line 19 recites this spelling first of the word “moveable”. Therefore, for consistency the Examiner suggests this spelling.
Claim 56, line 3 recites “at the proximal end”. The Examiner suggests amending this to recite “at the proximal end of the tubular member” as this would resolve any ambiguity with regards to which proximal end is being referred to within the claim limitation.  
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 51-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the tubular sidewall comprising a plurality of layers wherein the tubular sidewall comprises a coil formed on a radial outer surface of a first layer of the plurality of layers wherein the coil comprises at least one of stainless steel or nickel titanium alloy as disclosed within paragraphs [0034], [0037], and [0064] of the specification dated 5/12/2020, does not reasonably provide enablement for the tubular sidewall defining a slit and a coil formed on a radial outer surface of a first layer of the plurality of layers. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 22 recites “the tubular sidewall defines a slit extending along the longitudinal axis….a moveable port configured to move along the tubular sidewall within the slit”. Claim 51, which depends upon claim 22, recites “the tubular sidewall comprises a coil formed on a radial outer surface of a first layer of the plurality of layers”. If the tubular sidewall comprises a coil, as the claim suggests, the device would be inoperable as the coil would prevent the moveable port from moving along the tubular sidewall within the slit. Claim 52 further narrows the material of the coil and would be rejected under 35 U.S.C. 112(a) as it is dependent upon a claim rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites “the tubular sidewall defines a plurality of peaks and troughs, each of the peaks and troughs extending around a circumference of the tubular sidewall substantially transverse to the longitudinal axis”. It is unclear to the Examiner how the peaks and troughs extend around a circumference of the tubular sidewall as the tubular sidewall defines a slit which prevents the peaks and troughs from extending around a circumference of the tubular sidewall. For the purpose of examination, this limitation will be interpreted as “the tubular sidewall defines a plurality of peaks and troughs, each of the peaks and troughs extending around a portion of a circumference of the tubular sidewall substantially transverse to the longitudinal axis”.
Claim 46 is rejected as it is dependent upon a claim rejected by 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 41-42, 44, 48, and 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2018/0264236) in view of Suhr (US 5,849,016).
With regards to claim 22, Gordon discloses (Fig. 9) a medical assembly (960) comprising: 
an introducer sheath (See annotated Fig. 9 below, hereinafter referred to as Fig. A) (The examiner notes that the annotated introducer sheath is analogous to catheter 20 in other figures.) extending along a longitudinal axis (One of ordinary skill in the art would be able to understand that the medical assembly components would extend along a common axis) from a distal end (See Fig. A below) of the introducer sheath to a proximal end (See Fig. A below) of the introducer sheath, wherein a distal portion (See Fig. A below) of the introducer sheath is configured to be inserted transdermally into vasculature (See [0034] “catheter 20 may be an access sheath, vascular sheath, endovascular medical device”) of a patient (See Fig. A below); 

    PNG
    media_image1.png
    671
    850
    media_image1.png
    Greyscale

a hub (See annotated Fig. 9 below, hereinafter referred to as Fig. B. The Examiner notes that the annotated hub is analogous to the adapters #114, #414 shown in other Figures.) extending along the longitudinal axis from a distal end (See Fig. B below) of the hub to a proximal end (See Fig. B below) of the hub, wherein the distal end of the hub is configured to couple to the proximal end of the introducer sheath (Referring to Fig. A above and Fig. B below it can be seen that the distal end of the hub is coupling to the proximal end of the introducer sheath.); and

    PNG
    media_image2.png
    608
    628
    media_image2.png
    Greyscale

an introducer extension (900) comprising: 
a tubular sidewall (See [0075] “Support sheath 900 includes a tube 910” as the introducer extension comprises a tube it can be determined that the introducer extension comprises a tubular sidewall.) extending along the longitudinal axis from a proximal end (912) of the introducer extension to a distal end (911) of the introducer extension, wherein the distal end of the introducer extension is configured to couple to the proximal end of the hub (See Fig. B above where the annotated proximal end of the hub couples with the distal end 911 of the introducer extension 900), wherein the tubular sidewall is configured to adjustably bend to define a curved configuration having at least one curve between the proximal end of the introducer extension and the distal end of the introducer extension (See Fig. 9 and [0075] “tube 910 has a curved configuration forming a 90° degree curve between the first and second ends 911, 912”), wherein the tubular sidewall is configured to retain the curved configuration (see [0074] “In various exemplary embodiments, medical sheath system 960 and support sheath 900 may have features similar to…support sheaths 100, 400, 600, 800” and [0057] “a metallic coil may allow curvable tube 410 to retain a curved configuration when bent or flexed”), and wherein the introducer sheath, the hub, and the introducer extension define a common lumen configured to allow passage of a medical device (941) therethrough (See [0075] and Fig. 9 “at least a portion of medical device 941 may be oriented perpendicular to insertion axis (A) during advancement of the interventional tool through tube 910, catheter 920, and access point 930.”).
Gordon is silent with regards to wherein the tubular sidewall defines a slit extending along the longitudinal axis and a moveable port configured to move along the tubular sidewall within the slit, wherein the movable port is configured to travel over the at least one curve when the tubular sidewall retains the curved configuration.
Nonetheless, Suhr teaches (Figs. 1-9) the tubular sidewall (13, 14, and 16 see Col. 5, lines 1-20 “a body 13 that is either unitary or that is made up of two parts, in either case forming first and second pad strips, shown at 14 and 16”) defines a slit (11) extending along the longitudinal axis (see Fig. 1 showing the slit 11 extending along the longitudinal axis) and a moveable port (36) configured to move along the tubular sidewall within the slit (see Figs 4-7 showing the moveable port 36 moving along the tubular sidewall within the slit), wherein the movable port is configured to travel over the at least one curve (see Figs. 1 and 4-8 which shows the movable port traveling over the at least one curve and see Col. 5, lines 21-35 “By being generally more flexible within the X-Y, the guide track 10 can be configured into an “S-curve” or a “J-shape”, or various other desirable shapes, if necessary to accommodate the surrounding environment”) when the tubular sidewall retains the curved configuration (the curved configuration is retained as the guide track would be configured into the S-curve of J-shape as disclosed and then retained in that shape/configuration as necessary to accommodate the surrounding environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tubular sidewall of the introducer extension of the medical assembly of Gordon in view of a teaching of Suhr such that the tubular sidewall defines a slit extending along the longitudinal axis and a moveable port configured to move along the tubular sidewall within the slit, wherein the movable port is configured to travel over the at least one curve when the tubular sidewall retains the curved configuration. One of ordinary skill in the art would have been motivated to make this modification, in order to configure the introducer extension/guide track into desirable shapes in order to accommodate the surrounding environment (see Col. 5, lines 21-35 of Suhr). 
The medical assembly of Gordon modified in view of Suhr will hereinafter be referred to as the medical assembly of Gordon and Suhr.
With regards to claim 41, the medical assembly of Gordon and Suhr teaches the claimed invention of claim 22, however, Gordon is silent with regards to the at least one curve comprises a first curve extending in a first direction and a second curve extending in a second, different direction.
Nonetheless, Suhr further teaches (Figs. 1-9) the at least one curve comprises a first curve extending in a first direction and a second curve extending in a second, different direction (see Figs. 1 and 4-8 which shows the movable port traveling over the at least one curve and see Col. 5, lines 21-35 “By being generally more flexible within the X-Y, the guide track 10 can be configured into an “S-curve” or a “J-shape”, or various other desirable shapes, if necessary to accommodate the surrounding environment” wherein the S-curve would have a first curve extending in a first direction and a second curve extending in as second, different direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify tubular sidewall of the introducer extension of the medical assembly of Gordon and Suhr with a further teaching of Suhr such that the at least one curve comprises a first curve extending in a first direction and a second curve extending in a second, different direction. One of ordinary skill in the art would have been motivated to make this modification, in order to configure the introducer extension/guide track into desirable shapes in order to accommodate the surrounding environment (see Col. 5, lines 21-35 of Suhr). 
With regards to claim 42, the medical assembly of Gordon and Suhr teaches the claimed invention of claim 22, and Gordon further teaches (Fig. 9) the at least one curve is defined by an arc degree within a range from about 0 degrees to about 90 degrees (See Fig. 9 and [0075] “tube 910 has a curved configuration forming a 90° degree curve between the first and second ends 911, 912”).
With regards to claim 44, the medical assembly of Gordon and Suhr teaches the claimed invention of claim 22, and Gordon further teaches (Figs. 4 and 9) is the tubular sidewall comprises a substantially rigid plastic (see [0074] “support sheath 900 may have features similar to…support sheaths 100, 400, 600, 800 described herein” and [0055] “Tube 410 of support sheath 400 may be an inflexible tube…Inflexible tube may be made from a rigid polymer material” wherein a rigid polymer material is a rigid plastic).
With regards to claim 48, the medical assembly of Gordon and Suhr teaches the claimed invention of claim 22, Gordon further teaches (Fig. 9) the tubular sidewall (See [0075] “Support sheath 900 includes a tube 910” as the introducer extension comprises a tube it can be determined that the introducer extension comprises a tubular sidewall.) comprises a plurality of layers (see [0074] “support sheath 900 may have features similar to…support sheaths 100, 400, 600, 800 described herein” and see [0055] “Tube 410 of support sheath 400… tube 410 may include one or more structures or layers”).
With regards to claim 53, the medical assembly of Gordon and Suhr teaches the claimed invention of claim 22, and Gordon further teaches (Fig. 9) a length of the introducer extension (900) is configured to extend from a wrist of a patient to a midsection of the patient (see [0074] “support sheath 900 may have features similar to…support sheaths 100, 400, 600, 800 described herein” and see [0043] “Support sheath 100 may provide flexibility in selecting the location of access point 30 of the body of patient…the left or right radial artery (e.g. proximate a wrist location)…Access point 30 may thus be located on a left fore arm or wrist”).
With regards to claim 54, the medical assembly of Gordon and Suhr teaches the claimed invention of claim 22, and Gordon further teaches (Fig. 9) the introducer extension (900) is configured to extend from a left wrist of the patient to a midsection of the patient with a proximal end of the common lumen oriented toward a left side of the patient (see [0074] “support sheath 900 may have features similar to…support sheaths 100, 400, 600, 800 described herein”, [0043] “Support sheath 100 may provide flexibility in selecting the location of access point 30 of the body of patient…the left or right radial artery (e.g. proximate a wrist location)…Access point 30 may thus be located on a left fore arm or wrist”, and see Fig. 9).

Claim(s) 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon and Suhr as applied to claim 22 above and in further view of Panetta et al. (US 2016/0089295; hereinafter “Panetta”).
With regards to claim 23, the medical assembly of Gordon and Suhr teaches the claimed invention of claim 22, and Gordon further teaches that the medical assembly comprises (Fig. 9) a support (950), the support comprising: 
a first portion (950, the portion that is under the patient’s arm) configured to be placed under the patient (The Examiner notes that reference numeral 950 shown in Fig. 9 is not within the specification of Gordon. However, the examiner believes that 950 is analogous to retainer 750 shown in Fig. 7 and [0069]. According to [0069], the retainer 750 is configured to secure the support sheath 700 to a surface and/or retain tube 710 in a desired configuration. Therefore, as 950 is analogous to 750, 950 would then perform the same function and could have the same structure. As retainer 750 may surround a hand, wrist, forearm, leg, or other anatomical feature of the patient’s body, 950 could surround the hand, wrist, forearm, leg, or other anatomical feature of the patient’s body. As 950 surrounds a part of the patient it could be said that a portion is placed under the patient.); and 
a second portion (The portion of 950 that is not under the patient’s arm) extending from the first portion and configured to engage an arm of the patient (As shown in Fig. 9, #950 engages with an arm of the patient), 
However, Gordon is silent with regards to the following:
wherein the first portion is configured to stabilize the second portion to prevent at least one of external abduction or external rotation of the arm of the patient, while a body weight of the patient is applied to the first portion.
Nonetheless, Panetta teaches (Figs. 1-2c) a support (10), the support comprising: 
a first portion (120) configured to be placed under the patient (2) (See Fig. 1); and 
a second portion (unitary structure of 20, 140, 287) extending from the first portion (120) and configured to engage an arm (See Fig. 1 and [0020] 1“extended panel 140 may position the left forearm of patient 2 inward, trans-abdominally”) of the patient (20), 
wherein the first portion (120) is configured to stabilize the second portion (20, 140, 287) to prevent at least one of external abduction or external rotation of the arm of the patient, while a body weight of the patient is applied to the first portion (See [0023] “Base panel 120 may extend under the back side of patient 2 in the direction from the left arm to the right arm, extending long enough so that sufficient body weight of patient 2 pushes base panel 120 into the surgical bed to immobilize it” and [0024] “Similarly, the rigid connection to main panel 20 from the weight of patient 2 on base panel 120, also limits the movement of extended panel 140, because extended panel 140 frigidly connects to main panel 20. In other words, the patient's weight on base panel 120 indirectly limits the movement of extended panel 140 via the rigid connections to main panel 20.”)
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medical assembly of Gordon and Suhr with a teaching of Panetta such that the medical assembly further comprises an additional support, the additional support comprising: a first portion to be configured to be placed under the patient; and a second portion extending from the first portion and configured to engage an arm of the patient, wherein the first portion is configured to stabilize the second portion to prevent at least one of external abduction or external rotation of the arm of the patient, while a body weight of the patient is applied to the first portion. One of ordinary skill in the art would have been motivated to make this modification, in order to maintain the patient’s forearm in a raised and steady position during a left arm trans access surgical procedure (See [0011] of Panetta). 
The examiner would like to clarify that all recitations of “the support” in the rejections of the later, dependent claims refers to the additional support added in view of Panetta.
The medical assembly of Gordon and Suhr modified in view of the teaching of Panetta will hereinafter be referred to as the medical assembly of Gordon, Suhr, and Panetta.
With regards to claim 24, the medical assembly of Gordon, Suhr and Panetta teaches the claimed invention of claim 23, and the medical assembly of Gordon, Suhr, and Panetta further teaches that the support (the support of Panetta 10) comprises a rigid plastic support (Panetta teaches that the second portion, 20, 140, and 287, of the support is a rigid plastic support. See [0016] of Panetta “Materials used to make the positioning board, such as the main, base and extended panel portions may include at least one radiolucent acrylic material, polycarbonate, or radiolucent plastic material.”).
With regards to claim 25, the medical assembly of Gordon, Suhr, and Panetta teaches the claimed invention of claim 23, and the medical assembly of Gordon, Suhr, and Panetta further teaches that the second portion (20, 140, and 287 of Panetta) is configured to position a wrist of the patient near a midsection of the patient (See Fig. 1 of Panetta which shows the positioning of the wrist of the patient near a midsection of the patient.) 
With regards to claim 26, the medical assembly of Gordon, Suhr, and Panetta teaches the claimed invention of claim 23, and the medical assembly of Gordon, Suhr, and Panetta further teaches that the second portion (20, 140, and 287 of Panetta) comprises a retention device (See Fig. 2b, #287 and [0028] of Panetta) configured to, when engaged, limit the mobility of the arm of the patient (See [0011] of Panetta “This disclosure is directed to a medical device that limits the movement of the left forearm.”).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, Suhr, and Panetta as applied to claim 26 above, and further in view of Kwarteng (US 2019/0290525A1).
With regards to claim 27, the medical assembly of Gordon, Suhr, and Panetta teaches the claimed invention of claim 26, and although Gordon teaches that further tethering means may be used to further secure the positioning board to the patient (See [0017] of Gordon) the medical assembly of Gordon, Suhr, and Panetta is silent with regards to the retention device comprising at least one of a strap, a hook and loop fastener, a button, or a buckle.
Nonetheless, Kwarteng teaches (Fig. 8) a retention device (403) that comprises at least one of a strap (See [0048] “the forearm support 403 with its Velcro arm strap 301”) or a hook and loop fastener (See [0048] “the forearm support 403 with its Velcro arm strap 301”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the second portion of the support of the medical assembly of Gordon, Suhr, and Panetta with a teaching of Kwarteng such that the retention device comprises at least one of a strap or a hook and loop fastener. One of ordinary skill in the art would have been motivated to make this modification, as the Velcro strap would help immobilize the arm in the anatomical position necessary to perform a trans-radial procedure via the left arm of the patient (See [0009] of Kwarteng). The Velcro strap of Kwarteng would be modified into the medical assembly of Gordon, Suhr, and Panetta such that the strap immobilizes or fastens the patient’s arm to the other part of the retention device (#287 of Panetta).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, Suhr, Panetta as applied to claim 23 above and in further view of Brunetti (US 2018/0339132).
With regards to claim 28, the medical assembly of Gordon, Suhr, and Panetta teaches the claimed invention of claim 23, however, the medical assembly of Gordon, Suhr, and Panetta is silent with regards to the hub comprising at least one attachment member configured to engage the support.
Nonetheless, Brunetti teaches (Figs. 17, 18) a hub (102) comprising at least one attachment member (See [0352] “Once engaged at a desired position, securement tape or adhesive may be applied over the catheter hub, the male Luer connector, the tubing adaptor, or combinations thereof to maintain the catheter tube at the desired alignment or angle with the tubing coupling supported by the support feature” where according to [0116] “support can be called a support feature, structure, or adaptor, which can be used interchangeably”. Therefore, the securement tape or adhesive may be applied over the catheter hub and the support feature as the adaptor is an interchangeable term for the support feature.) configured to engage a support (146).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the hub of the medical assembly of Gordon, Suhr, and Panetta with a teaching of Brunetti such that the hub comprises at least one attachment member configured to engage the support. One of ordinary skill in the art would have been motivated to make this modification, as the securement tape maintains the catheter tube at the desired alignment or angle with the tubing coupling (See [0352] of Brunetti).

Claim(s) 43 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon and Suhr as applied to claim 22 above and in further view of Cragg et al. (US 2018/0015254; hereinafter referred to as Cragg).
With regards to claim 43, the medical assembly of Gordon and Suhr teaches the claimed invention of claim 22, however, Gordon is silent with regards to the tubular sidewall is configured to expand and contract along the longitudinal axis.
Nonetheless, Cragg teaches (7A-7C) the tubular sidewall (see the tubular sidewall at 302 in Fig. 7A) is configured to expand and contract along the longitudinal axis (see Figs. 7A-7C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tubular sidewall of the introducer extension of the medical assembly of Gordon and Suhr with a teaching of Cragg such that the tubular sidewall is configured to expand and contract along the longitudinal axis. One of ordinary skill in the art would have been motivated to make this modification, as controlled hinging (e.g. pleating or corrugating) of the tubular membrane during bending reduces the tendency of the tubular membrane to buckle or kink at a focal bending point (see [0008] of Cragg). The corrugations provide flexibility in an otherwise stiff tubular member wherein flexibility is provided by the unfolding of the corrugations on the outer bend and the folding of the corrugations on the inner bend (see [0043] of Cragg).
With regards to claim 47, the medical assembly of Gordon and Suhr teaches the claimed invention of claim 22, however, Gordon is silent with regards to an exterior surface of the tubular sidewall defines a plurality of grooves, wherein the plurality of grooves is configured to reduce shear stress in response to bending of the tubular sidewall in at least one direction.
Nonetheless, Cragg teaches (Figs. 7A-7C) an exterior surface of the tubular sidewall (see the tubular sidewall at 302 in Fig. 7A) defines a plurality of grooves (see the grooves shown in Fig. 7A), wherein the plurality of grooves is configured to reduce shear stress in response to bending of the tubular sidewall in at least one direction (see [0008] and [0043-0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tubular sidewall of the introducer extension of the medical assembly of Gordon and Suhr with a teaching of Cragg such that an exterior surface of the tubular sidewall defines a plurality of grooves, wherein the plurality of grooves is configured to reduce shear stress in response to bending of the tubular sidewall in at least one direction. One of ordinary skill in the art would have been motivated to make this modification, as controlled hinging (e.g. pleating or corrugating) of the tubular membrane during bending reduces the tendency of the tubular membrane to buckle or kink at a focal bending point (see [0008] of Cragg). The corrugations provide flexibility in an otherwise stiff tubular member wherein flexibility is provided by the unfolding of the corrugations on the outer bend and the folding of the corrugations on the inner bend (see [0043] of Cragg).

Claim(s) 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon and Suhr as applied to claim 22 above and in further view of Vohsing (US 2002/0198502).
With regards to claim 45, the medical assembly of Gordon and Suhr teaches the claimed invention of claim 22, however, Gordon is silent with regards to the tubular sidewall defines a plurality of peaks and troughs, each of the peaks and troughs extending around a circumference (as described within the aforementioned 35 U.S.C. 112(b) rejection this will be interpreted as extending around a portion of the circumference) of the tubular sidewall substantially transverse to the longitudinal axis.
Nonetheless, Vohsing teaches (Figs. 2-3) that the tubular sidewall (112) defines a plurality of peaks and troughs (114, 116), each of the peaks and troughs extending around a circumference (as explained within the 35 U.S.C. 112(b) rejection above this will be interpreted as extending around a portion of the circumference, which Figs. 2-3 and [0019]  and [0021] of Vohsing teaches that the peaks and troughs 114, 116 extend around a portion of the circumference of the tubular sidewall stopping at the slit 130) of the tubular sidewall substantially transverse to the longitudinal axis (see Figs. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tubular sidewall of the introducer extension of the medical assembly of Gordon and Suhr with a teaching of Vohsing such that the tubular sidewall defines a plurality of peaks and troughs, each of the peaks and troughs extending around a circumference of the tubular sidewall substantially transverse to the longitudinal axis. One of ordinary skill in the art would have been motivated to make this modification, as Vohsing the corrugated wall is operative to resist kinks and bends in the occlusion prevention tube which may collapse the flexible tube (see [0019] of Vohsing).
The medical assembly of Gordon and Suhr modified in view of Cragg will hereinafter be referred to as the medical assembly of Gordon, Suhr, and Vohsing.
With regards to claim 46, the medical assembly of Gordon, Suhr, and Vohsing teaches the claimed invention of claim 45, however, Gordon is silent with regards to the plurality of peaks and troughs are configured to fold and unfold to at least one of expand and contract the tubular sidewall along the longitudinal axis or adjustably bend into the curved configuration.
Nonetheless, Vohsing further teaches (Figs. 2-3) the plurality of peaks and troughs (114, 116) are configured to fold and unfold to at least one of expand and contract the tubular sidewall along the longitudinal axis or adjustably bend into the curved configuration (see [0019] and Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tubular sidewall of the introducer extension of the medical assembly of Gordon, Suhr, and Vohsing with a further teaching of Vohsing such that the plurality of peaks and troughs are configured to fold and unfold to at least one of expand and contract the tubular sidewall along the longitudinal axis or adjustably bend into the curved configuration. One of ordinary skill in the art would have been motivated to make this modification, as Vohsing the corrugated wall is operative to resist kinks and bends in the occlusion prevention tube which may collapse the flexible tube (see [0019] of Vohsing).

Claim(s) 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon and Suhr as applied to claim 48 above and in further view of Rogers et al. (US 2017/0095640; hereinafter referred to as Rogers).
With regards to claim 49, the medical assembly of Gordon and Suhr teaches the claimed invention of claim 48, however, Gordon is silent with regards to the plurality of layers comprises: an inner layer comprising a first, lubricious polymer; and an outer layer comprising a second, different polymer.
Nonetheless, Rogers teaches (Fig. 2) the plurality of layers (34, 38) comprises: 
an inner layer (38; see [0023]) comprising a first, lubricious polymer (see [0023] “the inner layer 38 is a lubricious polymer, such as polytetrafluoroethylene (“PTFE”), or high density polyethylene (HDPE)”); and 
an outer layer (34) comprising a second, different polymer (see [0023] “the material constituting the outer layer may be a polyamide based material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tubular sidewall of the introducer extension of the medical assembly of Gordon and Suhr with a teaching of Rogers such that the plurality of layers comprises: an inner layer comprising a first, lubricious polymer; and an outer layer comprising a second, different polymer. One of ordinary skill in the art would have been motivated to make this modification, as Gordon is silent with regards to material of the one or more layers (see [0055] of Gordon). Therefore, one of ordinary skill in the art would refer to the teaching of Rogers to determine what materials to manufacture the plurality of layers from (see [0023] of Rogers). Rogers further teaches that this configuration of plurality of layers and materials of the respective plurality of layers provides sufficient pushability, flexibility, and back up support (see [0005] of Rogers).
The medical assembly of Gordon and Suhr modified in view of Rogers will hereinafter be referred to as the medical assembly of Gordon, Suhr, and Rogers.
With regards to claim 50, the medical assembly of Gordon, Suhr, and Rogers teaches the claimed invention of claim 49, however, Gordon is silent with regards to the inner layer comprises at least one of polytetrafluoroethylene or high-density polyethylene, and wherein the outer layer comprises at least one of a polyamide or a polyether block amide.
Nonetheless, Rogers further teaches (Fig. 2) the inner layer (38) comprises at least one of polytetrafluoroethylene or high-density polyethylene (see [0023] “the inner layer 38 is a lubricious polymer, such as polytetrafluoroethylene (“PTFE”), or high density polyethylene (HDPE)”), and wherein the outer layer (34) comprises at least one of a polyamide or a polyether block amide (see [0023] “the material constituting the outer layer may be a polyamide based material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify tubular sidewall of the introducer extension of the medical assembly of Gordon, Suhr, and Rogers with a further teaching of Rogers such that the inner layer comprises at least one of polytetrafluoroethylene or high-density polyethylene, and wherein the outer layer comprises at least one of a polyamide or a polyether block amide. One of ordinary skill in the art would have been motivated to make this modification, as Gordon is silent with regards to material of the one or more layers (see [0055] of Gordon). Therefore, one of ordinary skill in the art would refer to the teaching of Rogers to determine what materials to manufacture the plurality of layers from (see [0023] of Rogers). Rogers further teaches that this configuration of plurality of layers and materials of the respective plurality of layers provides sufficient pushability, flexibility, and back up support (see [0005] of Rogers).

Claim(s) 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon and Suhr as applied to claim 22 above and in further view of Burkholz et al. (US 2019/0321590; hereinafter referred to as Burkholz).
With regards to claim 55, the medical assembly of Gordon and Suhr teaches the claimed invention of claim 22, however, Gordon is silent with regards to the moveable port comprises: an annular body having an outer surface and an inner surface, each extending from a proximal face to a distal face, wherein the outer surface is configured to be manipulated by a clinician, and wherein the inner surface is configured to at least partially surround the tubular sidewall in sliding engagement; and a tubular member extending from a proximal end at a first aperture defined by the outer surface to a distal end, wherein the tubular member extends through the slit such that a member lumen of the tubular member is fluidly coupled to the common lumen, wherein the moveable port is moveable along the tubular sidewall to adjust a longitudinal position of the tubular member.
Nonetheless, Burkholz teaches (Figs. 1A-1B) the moveable port (26) comprises: 
an annular body (see at 44 in Fig. 1B) having an outer surface (see Examiner annotated Fig. 1A below hereinafter referred to as Fig. C) and an inner surface (see on the opposing surface of the annotated outer surface in Fig. C below), each extending from a proximal face (see Fig. C below) to a distal face (see Fig. C below), wherein the outer surface is configured to be manipulated by a clinician (see [0050]) and wherein the inner surface is configured to at least partially surround the tubular sidewall (14) in sliding engagement (see Fig. 1A-1B wherein 44 at least partially surrounds the tubular sidewall, [0040], and [0050] teaches that the advancement tab and/or tabs may include various shapes, sizes, and configurations); and 

    PNG
    media_image3.png
    334
    859
    media_image3.png
    Greyscale

a tubular member (see at 26 in Fig. 1B) extending from a proximal end (see Examiner annotated Fig. 1B below; hereinafter referred to as Fig. D) at a first aperture (see Fig. D below) defined by the outer surface to a distal end (see Fig. D below), wherein the tubular member extends through the slit (20) such that a member lumen (see Fig. D below) of the tubular member is fluidly coupled to the common lumen (see Fig. D below), wherein the moveable port is moveable along the tubular sidewall to adjust a longitudinal position of the tubular member (see Abstract, [0040], and [0050]).

    PNG
    media_image4.png
    249
    865
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tubular sidewall of the introducer extension of the medical assembly of Gordon and Suhr with a teaching of Burkholz such that the moveable port comprises: an annular body having an outer surface and an inner surface, each extending from a proximal face to a distal face, wherein the outer surface is configured to be manipulated by a clinician, and wherein the inner surface is configured to at least partially surround the tubular sidewall in sliding engagement; and a tubular member extending from a proximal end at a first aperture defined by the outer surface to a distal end, wherein the tubular member extends through the slit such that a member lumen of the tubular member is fluidly coupled to the common lumen, wherein the moveable port is moveable along the tubular sidewall to adjust a longitudinal position of the tubular member. One of ordinary skill in the art would have been motivated to make this modification, as Burkholz teaches that the configuration of the moveable port/catheter hub with an advancement tab would allow a clinician/user to move the moveable port/catheter hub along the slit/slot (see [0050]).
	The medical assembly of Gordon and Suhr modified in view of Burkholz will hereinafter be referred to as Gordon, Suhr, and Burkholz.
With regards to claim 56, the medical assembly of Gordon, Suhr, and Burkholz teaches the claimed invention of claim 55, however, Gordon is silent with regards to the member lumen of the tubular member at the distal end is substantially parallel to the longitudinal axis, wherein the member lumen of the tubular member at the proximal end is substantially perpendicular to the longitudinal axis.
Nonetheless, Burkholz further teaches (Figs. 1A-1B) the member lumen (see Fig. D above) of the tubular member (see at 26 in Fig. 1B) at the distal end (see Fig. D above) is substantially parallel to the longitudinal axis (see the portion of the member lumen annotated near 26 in Fig. 1B), wherein the member lumen of the tubular member at the proximal end (see Fig. D above) is substantially perpendicular to the longitudinal axis (see the portion of the member lumen annotated near 34 in Fig. 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tubular sidewall of the introducer extension of the medical assembly of Gordon, Suhr, and Burkholz with a further teaching of Burkholz such that the member lumen of the tubular member at the distal end is substantially parallel to the longitudinal axis, wherein the member lumen of the tubular member at the proximal end is substantially perpendicular to the longitudinal axis. One of ordinary skill in the art would have been motivated to make this modification, as Burkholz teaches that the configuration of the moveable port/catheter hub with an advancement tab would allow a clinician/user to move the moveable port/catheter hub along the slit/slot (see [0050]).

Claim(s) 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, Suhr, and Burkholz as applied to claim 55 above and in further view of Smith (US 5,454,785).
With regards to claim 57, the medical assembly of Gordon, Suhr, and Burkholz teaches the claimed invention of claim 55, however, Gordon is silent with regards to the tubular sidewall comprises a resilient material configured to deform around a circumference of the tubular member of the moveable port.
Nonetheless, Smith teaches (Figs. 1-6) the tubular sidewall (12) comprises a resilient material (see Col. 4, line 60 – Col. 5, line 20) configured to deform around a circumference of the tubular member of the moveable port (52; see Col. 4, line 60 – Col. 5, line 20 “protruding catheter leg”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tubular sidewall of the introducer extension of the medical assembly of Gordon, Suhr, and Burkholz with a teaching of Smith such that the tubular sidewall comprises a resilient material configured to deform around a circumference of the tubular member of the moveable port. One of ordinary skill in the art would have been motivated to make this modification, as Smith teaches that creating the tubular sidewall of a resilient material is advantageous as it continuously urges the tubular sidewall into a closed, sterile disposition to prevent unnecessary contamination (see Col. 4, line 60 – Col. 5, line 20 of Smith).
With regards to claim 58, the medical assembly of Gordon, Suhr, and Burkholz teaches the claimed invention of claim 55, however, Gordon is silent with regards to the tubular sidewall comprises a flap extending on an exterior surface of the tubular sidewall parallel to the longitudinal axis and extending circumferentially around a portion of the exterior surface from a first edge fixed to the exterior surface, over the slit, to a second free edge, wherein the second free edge is configured to deform around the member when the moveable port slides along the tubular sidewall.
Nonetheless, Smith teaches (Figs. 1-6) the tubular sidewall (12) comprises a flap (unitary structure of 42, 44) extending on an exterior surface of the tubular sidewall parallel to the longitudinal axis and extending circumferentially around a portion of the exterior surface from a first edge (see first edge shown at 42 in Fig. 3) fixed to the exterior surface (see Figs. 2-6 which shows the parallel and circumferential configuration), over the slit (40), to a second free edge (see second edge shown at 44 in Fig. 3), wherein the second free edge is configured to deform around the member when the moveable port slides along the tubular sidewall (see Figs. 2-6 and Col. 4, line 60 – Col. 5, line 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medical assembly of Gordon, Suhr, and Burkholz with a teaching of Smith such that the tubular sidewall comprises a flap extending on an exterior surface of the tubular sidewall parallel to the longitudinal axis and extending circumferentially around a portion of the exterior surface from a first edge fixed to the exterior surface, over the slit, to a second free edge, wherein the second free edge is configured to deform around the member when the moveable port slides along the tubular sidewall. One of ordinary skill in the art would have been motivated to make this modification, as Smith teaches that creating the tubular sidewall with a flap is advantageous as it continuously urges the tubular sidewall into a closed, sterile disposition to prevent unnecessary contamination (see Col. 4, line 60 – Col. 5, line 20 of Smith).
With regards to claim 59, the medical assembly of Gordon, Suhr, and Burkholz teaches the claimed invention of claim 55, however, Gordon is silent with regards to the tubular sidewall comprises a pair of flaps, each extending on an exterior surface of the tubular sidewall parallel to the longitudinal axis and extending circumferentially around a portion of the exterior surface from a first edge fixed to the outer surface to a second free edge at the slit.
Nonetheless, Smith teaches (Figs. 1-6) the tubular sidewall (12) comprises a pair of flaps (42, 44), each extending on an exterior surface of the tubular sidewall parallel to the longitudinal axis and extending circumferentially around a portion of the exterior surface (see Figs. 2-6 which shows the parallel and circumferential configurations) from a first edge (see first edge shown at 42 in Fig. 3) fixed to the outer surface to a second free edge (see second edge shown at 44 in Fig. 3) at the slit (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tubular sidewall of the medical assembly of Gordon, Suhr, and Burkholz with a teaching of Smith such that the tubular sidewall comprises a pair of flaps, each extending on an exterior surface of the tubular sidewall parallel to the longitudinal axis and extending circumferentially around a portion of the exterior surface from a first edge fixed to the outer surface to a second free edge at the slit. One of ordinary skill in the art would have been motivated to make this modification, as Smith teaches that creating the tubular sidewall with a pair of flaps is advantageous as the flaps continuously urge the tubular sidewall into a closed, sterile disposition to prevent unnecessary contamination (see Col. 4, line 60 – Col. 5, line 20 of Smith).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783